DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes item numbers referring to figures and does not appear on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 18, 23, 25, 28, and 30 are objected to because of the following informalities:
Claims 13, 18, 23, 25, 28, and 30 recite the limitation "and/or". It is suggested to clarify the use of words instead of "/".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, 24-25, and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 21, 25, and 30 recites the limitation “the TRS pattern is shifted to be arranged below the reference subcarrier in frequency space, or is shifted to be arranged below the reference subcarrier in frequency space”. It is unclear whether both alternatives should be the same or not. For examining purposes, the examiner will interpret the claims as best understood.
Claims 24 and 29 recite the limitation “the TRS is received” in lines 1 and 1 respectively. It is unclear whether “received” in lines 1 and 1 respectively, should be transmitted as “transmit[ting]…TRS” in lines 3 and 3 of claims 22 and 27 respectively. For examining purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. US 2018/0091350 A1 (hereinafter referred to as “Akkarakaran”). Note Akkarakaran was cited by the applicant in the IDS received 10 December 2020.
As to claims 12 and 17, Akkarakaran teaches a user equipment for a radio access network (¶¶115 and 127; figures 7 and 10: receiver), the user equipment comprising:
radio circuitry (¶¶115 and 127; figures 7 and 10: receiver, communications manager, and transmitter); and
processing circuitry (¶127: processor) configured to receive tracking reference signaling, TRS, in a TRS pattern, wherein the TRS pattern represents a distribution of subcarriers for carrying TRS over a range of subcarriers shifted relative to a reference subcarrier corresponding to a central frequency subcarrier of a Long Term Evolution (LTE) carrier (¶¶100-102, 115, 117-119, and 166; figures 3 and 7: receive PTRS in PTRS pattern of a range of subcarriers chosen to not overlap a DC tone identifying a center frequency of an LTE subcarrier).
As to claims 13 and 18, Akkarakaran teaches the user equipment according to claim 17, wherein the range of subcarriers comprises a number of subcarriers and/or a number of physical resource blocks (¶¶101-102 and 117-118; figures 3 and 7: subcarriers and RBs).
As to claims 14 and 19, Akkarakaran teaches the user equipment according to claim 17, wherein the TRS is received based on a coordination indication indicating operation of an LTE radio access network (¶¶100, 102, 116, and 166; figures 3 and 7: PTRS received based on previously received DC Tone Indication indicating the identifying central frequency of the LTE carrier).
As to claims 15 and 20, Akkarakaran teaches the user equipment according to claim 17, wherein the TRS pattern has a comb structure (figures 3: PTRS pattern has comb structure).
As to claims 16 and 21, Akkarakaran teaches the user equipment according to claim 17, wherein the TRS pattern is shifted to be arranged below the reference subcarrier in frequency space, or is shifted to be arranged below the reference subcarrier in frequency space (figures 3: PTRS arranged in subcarriers below DC tone/central frequency).
As to claims 22 and 27, Akkarakaran teaches a network node for a radio access network (¶¶115 and 127; figures 7 and 10: transmitter), the network node comprising:
radio circuitry (¶¶115 and 127; figures 7 and 10: receiver, communications manager, and transmitter); and
processing circuitry (¶127: processor) configured to transmit tracking reference signaling (TRS) in a TRS pattern, wherein the TRS pattern represents a distribution of subcarriers for carrying TRS over a range of subcarriers shifted relative to a reference subcarrier corresponding to a central frequency subcarrier of an LTE carrier (¶¶100-102, 115, 117-119, and 166; figures 3 and 7: transmit PTRS in PTRS pattern of a range of subcarriers chosen to not overlap a DC tone identifying a center frequency of an LTE subcarrier).
As to claims 23 and 28, Akkarakaran teaches the network node according to claim 27, wherein the range of subcarriers comprises a number of subcarriers and/or a number of physical resource blocks (¶¶101-102 and 117-118; figures 3 and 7: subcarriers and RBs).
As to claims 24 and 29, Akkarakaran teaches the network node according to claim 27, wherein the TRS is received based on a coordination indication indicating operation of an LTE radio access network (¶¶100, 102, 116, and 166; figures 3 and 7: PTRS received based on previously received DC Tone Indication indicating the identified central frequency of the LTE carrier).
As to claims 25 and 30, Akkarakaran teaches the network node according to claim 27, wherein: the TRS pattern has a comb structure (figures 3: PTRS pattern has comb structure); and/or
the TRS pattern is shifted to be arranged below the reference subcarrier in frequency space, or is shifted to be arranged below the reference subcarrier in frequency space (figures 3: PTRS arranged in subcarriers below DC tone/central frequency).
As to claims 26 and 31, Akkarakaran teaches the network node according to claim 27, the processing circuitry further configured to indicate the TRS pattern to a user equipment (¶¶100, 102, and 116; figures 3 and 7: DC Tone Indication includes information indicating location of PTRS to the receiver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469